                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

RONALD SATISH EMRIT,
                                                                Case No. 1:19-cv-18
       Plaintiff,
                                                                Barrett, J.
       v.                                                       Bowman, M.J.

PRESIDENT TRUMP, et al.,

       Defendant.


                              REPORT AND RECOMMENDATION

       By separate Order issued this date, Plaintiff has been granted leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915. The complaint itself is now before the Court

for a sua sponte review to determine whether the complaint, or any portion of it, should

be dismissed because it is frivolous, malicious, fails to state a claim upon which relief may

be granted or seeks monetary relief from a defendant who is immune from such

relief. See 28 U.S.C. § 1915(e)(2)(B).

       Although venue in this Court is clearly improper, for the reasons that follow, the

undersigned recommends that the complaint be dismissed and that pre-filing sanctions

be imposed upon Plaintiff as a vexatious litigator before he is permitted to file any future

cases in this Court.

       I. General Screening Authority

       Congress has authorized federal courts to dismiss an in forma pauperis complaint

if satisfied that the action is frivolous or malicious. Denton v. Hernandez, 504 U.S. 25, 31

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous

when the plaintiff cannot make any claim with a rational or arguable basis in fact or
law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898

F.2d 1196, 1198 (6th Cir. 1990).      An action has no arguable legal basis when the

defendant is immune from suit or when plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis

when the allegations are delusional or rise to the level of the irrational or “wholly

incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept

as true factual allegations that are “fantastic or delusional” in reviewing a complaint for

frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S.

at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915 (e)(2)(B)(ii).

Although a plaintiff's pro se complaint must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers,” the complaint must “give

the defendant fair notice of what the ... claim is and the grounds upon which it

rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citation and quotation omitted)). The complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010)(“dismissal standard

articulated in Iqbal and Twombly governs dismissals for failure to state a claim” under

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1)).




                                             2
       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       II. Analysis

       A. Plaintiff’s Litigation History in the Federal Courts

       The undersigned takes judicial notice of the fact that Plaintiff has filed hundreds of

cases and appeals in the federal courts alone,1 including seven cases in this U.S. District

Court. Plaintiff initiated his first five cases in this Court on September 11, 2017; all five of

those cases were transferred to other district courts based upon a lack of venue in this

Court. Plaintiff’s subsequent appeals of those orders were dismissed.

       Other courts have taken note of Plaintiff’s extensive and abusive nationwide

litigation practices. Indeed, Plaintiff has been deemed a vexatious litigant or subjected to

prefiling requirements in multiple district courts across the country. Just over a year ago,

a district court in Hawaii catalogued a portion of those nationwide orders:


1A Public Access to Courts Electronic Records (“PACER”) search reveals 333 cases and appeals filed by
Plaintiff across the federal courts of this country as of January 8, 2019.

                                                 3
       The Court again takes judicial notice of Emrit's extensive record of filing in
       districts nationwide, including those in which he has been deemed a
       vexatious litigant or subjected to prefiling requirements. See, e.g., Emrit v.
       Arizona Supreme Court, 2016 WL 910151, at *4 (D. Ariz. Mar. 9, 2016)
       (finding “that there is an adequate record to support the issuance of a
       vexatious litigant order against Plaintiff” and citing cases); Emrit v. Nat'l
       Academy of Recording Arts & Sciences, No. 1:14-cv-00392-SS (W.D. Tex.
       Feb. 5, 2015), Dkt. No. 35 (discussing forty-seven meritless federal lawsuits
       filed by Emrit since March 2013 and entering a vexatious litigant order
       against Plaintiff); Emrit v. Soc. Sec. Admin., 2:14-cv-01760-GMN-PAL (D.
       Nev. July 29, 2015), Dkt. No. 36 (entering vexatious litigant order against
       Emrit); Emrit v. Continuum Legal, 2017 WL 2622368, *2 (E.D. Va. Jan. 31,
       2017) (“Plaintiff is a serial pro se litigant who is subject to pre-filing
       injunctions in at least two courts.”); Emrit v. Sec. of State, 2017 WL 3209449
       (D.R.I. Jan. 9, 2017) (noting that plaintiff has been declared a “vexatious
       filer” in several districts and enjoined from further filings without leave of
       court). See also Emrit v. Am. Commc'ns Network, Inc., 583 Fed.Appx. 46,
       47 (4th Cir. 2014) (cautioning Emrit “that federal courts, including this court,
       are authorized to impose sanctions upon vexatious and repetitive litigants
       for frivolous filings [and warning him that] [f]urther frivolous filings by Emrit
       may result in this court sanctioning him, including by ordering a prefiling
       injunction that limits his access to the court”) (citation omitted).

Emrit v. Secretary of Hawaii, 2018 WL 264851, at *2, note 2 (D. Hawaii, Jan 2, 2018).

       See also, e.g., Emrit v. Simon, 17-cv-04605 SRN-SER (D. Minn. Dec. 8,
       2017), Dkt. Nos. 4 and 9 (dismissing with prejudice Emrit's identical claims
       against Minnesota Secretary of State, ordering that Emrit be restricted from
       filing new cases in the district unless represented by licensed counsel or
       with prior written authorization from a judicial officer, while noting that Emrit
       has initiated approximately 150 federal lawsuits since 2013)….

Id. at n. 3. Notwithstanding such sanctions and admonishments, as well as a resounding

lack of success in the federal courts that would give pause to most litigants, Plaintiff has

given no hint of abating his pernicious conduct.

       B. Plaintiff’s current complaint

       In the above-captioned complaint, Plaintiff alleges that he is a “resident” of Nevada,

although multiple records in other cases including this one reflect a mailing address in

Florida. In the instant complaint, Plaintiff identifies five Defendants: (1) President Donald



                                              4
Trump; (2) United States Department of Agriculture; (3) United States Department of

Congress; (4) Federal Trade Commission; and (5) International Trade Commission. (Doc.

1-1 at 1).2

        As with all other cases previously filed by Plaintiff in this Court, venue over

Plaintiff’s claims does not exist in this Court.           Plaintiff asserts that venue exists under

either 28 U.S.C. §1391 or 28 U.S.C. § 1400. The latter statute has no applicability to

Plaintiff’s claims.     In addition, pursuant to 28 U.S.C. § 1391(e), in cases where all

Defendants are officers or employees or agencies of the United States, venue is limited

as follows:

        (1) In general.--A civil action in which a defendant is an officer or employee
            of the United States or any agency thereof acting in his official capacity
            or under color of legal authority, or an agency of the United States, or
            the United States, may, except as otherwise provided by law, be brought
            in any judicial district in which (A) a defendant in the action resides, (B)
            a substantial part of the events or omissions giving rise to the claim
            occurred, or a substantial part of property that is the subject of the action
            is situated, or (C) the plaintiff resides if no real property is involved in the
            action. Additional persons may be joined as parties to any such action
            in accordance with the Federal Rules of Civil Procedure and with such
            other venue requirements as would be applicable if the United States or
            one of its officers, employees, or agencies were not a party.

Id. Neither President Trump nor any of the identified federal agencies reside in Ohio, and

none of Plaintiff’s allegations or claims (which primarily focus on the recent imposition of

trade tariffs on China) relate to any “substantial” events in Ohio. No real property is

involved; rather, Plaintiff’s claims include: (1) Tortious interference with an existing

contract; (2) Violation of equal protection clause; (3) Violation of due process clause; (4)


2The undersigned takes judicial notice of the fact that Plaintiff initiated a second case in this Court on the
same day, identifying as Defendants George Soros, the Federal Communications Commission, the Federal
Trade Commission, and the Securities Exchange Commission. That case is assigned to a different
magistrate judge but is assigned to the same district judge as this case. See, e.g., Case No. 1:19-cv-19-
MRB-KLL.

                                                      5
Violation of the privileges and immunities clause; (4) Violation of the Americans with

Disabilities Act; and (6) Violation of Title VII of the Civil Rights Act. (Doc. 1-1). Pursuant

to 28 U.S.C. §1391(e), venue for Plaintiff’s claims most likely exists where “the plaintiff

resides” which is presumed to be in the Nevada district of Plaintiff’s alleged residence or

possibly at his address in Florida. Venue does not exist in this district.

       Although it would be more expedient for this Court to transfer Plaintiff’s current

complaint to the proper venue, the undersigned concludes that the better course of action

is to recommend dismissal at the outset rather than to burden another federal court with

this frivolous action. In addition, in hopes of preventing Plaintiff from initiating future

lawsuits in this Court, the undersigned recommends declaring Plaintiff to be “vexatious”

in this Court and requiring pre-filing screening based upon the number of previous cases

he has filed herein in the clear absence of any basis for venue in this jurisdiction.

       In making this recommendation, the undersigned acknowledges that due to the

transfer of all five prior cases, Plaintiff has not yet been explicitly warned by this Court

(though he has been repeatedly warned by other federal courts) that he could be subject

to sanctions if he continues to file frivolous lawsuits in this jurisdiction. Compare, e.g.,

Baldwin v. United Nations Security Council, Case No. 1:12–cv–134 (Doc. 8, August 7,

2012 Order adopting Report and Recommendation and warning pro se plaintiff that she

may be subject to sanctions “that would prohibit her from filing any additional complaints

without leave of Court”); Baldwin v. Hamilton County Clerk of Courts, Case No. 1:12–cv–

143 (Doc. 6, February 23, 2012 Order adopting Report and Recommendation).               Given

Plaintiff’s unusually extensive nationwide litigation history, the undersigned is not unduly

troubled by the lack of a prior express warning by this Court. In addition, the sanction



                                              6
recommended in this Report and Recommendation is based upon Plaintiff’s repetitious

filing of cases with no possible venue in this district, and merely recommends precluding

future filings without first ascertaining the appropriate venue.

       28 U.S.C. § 1915 provides that a district court may authorize the commencement

of a civil action without prepayment of fees provided the applicant submits an affidavit

demonstrating that he or she “is unable to pay such fees or give security therefor.” 28

U.S.C. § 1915(a)(1). Under 28 U.S.C. § 1915(e)(2), the Court has the responsibility to

screen all actions filed by plaintiffs including non-prisoners seeking in forma

pauperis status and to dismiss any action or portion thereof which is frivolous or

malicious, fails to state a claim for which relief can be granted, or seeks monetary relief

against a defendant who is immune from such relief. McGore v. Wrigglesworth, 114 F.3d

601, 608 (6th Cir.1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 127

S.Ct. 910, 166 L.Ed.2d 798 (2007); Johnson v. City of Wakefield,2012 WL 2337343 *1

(6th Cir. June 20, 2012); Johns v. Maxey, 2008 WL 4442467 *1 (E.D.Tenn.Sept.25,

2008) (Greer, J.).

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728, 118 L.Ed.2d 340

(1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338

(1989)). To prevent such abusive litigation, Congress has authorized federal courts to

dismiss an in forma pauperis complaint if they are satisfied that the action is frivolous or

malicious. Id.; see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as



                                               7
frivolous when the plaintiff cannot make any claim with a rational or arguable basis in fact

or law. Neitzke v. Williams, 490 U.S. 319, 328–29, 109 S.Ct. 1827, 104 L.Ed.2d 338

(1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990). An action has

no arguable legal basis when the defendant is immune from suit or when plaintiff claims

a violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An

action has no arguable factual basis when the allegations are delusional or rise to the

level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or

delusional” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471

(6th Cir.2010) (quoting Neitzke, 490 U.S. at 328).

       Looking to the allegations contained in the present complaint, the undersigned

concludes that the allegations are patently frivolous and should be dismissed rather than

transferred to another federal venue. Apart from facially apparent standing issues, this

Court lacks subject matter jurisdiction because Plaintiff fails to include sufficient factual

material sufficient to state any plausible claim against any Defendant. As the District of

Columbia wrote in what appears to be the sole published case involving Plaintiff (out of

his hundreds of federal cases), “federal courts are without power to entertain claims

otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial as to be

absolutely devoid of merit.’” Emrit v. National Institutes of Health, 157 F. Supp.3d 52, 54

(D.C. Ct. 2016) (quoting Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S. Ct. 1372 (1974),

additional internal quotation and citation omitted). Plaintiff’s claims also appear barred by

the doctrine of sovereign immunity to the extent that he seeks tort damages without




                                             8
having exhausted any claims under the Federal Tort Claims Act. Id.3 Thus, this case

should be dismissed for lack of jurisdiction in any federal court pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii).

          “[P]ro se filings do not serve as an ‘impenetrable shield [from the application of

Rule 11], for one acting pro se has no license to harass others, clog the judicial machinery

with meritless litigation, and abuse already overloaded court dockets.’ “ Patterson v.

Aiken, 841 F.2d 386, 387 (11th Cir.1988) (quoting Farguson v. MBank Houston,

N.A., 808 F.2d 358, 359 (5th Cir.1986)). A Court may impose pre-filing restrictions as a

mechanism to stop the constant flow of meritless and repetitive complaints being filed on

the same or similar matters. Feathers v. Chevon U.S.A., Inc., et al., 141 F.3d 264, 269

(6th Cir.1998). Plaintiff's pro se status is no excuse for wasting the Court's limited

resources and depriving other litigants with meritorious claims of speedy resolutions of

their cases by the continual filing of frivolous lawsuits. Moreover, the Sixth Circuit

recognizes the Court “has the authority to issue an injunctive order to prevent prolific

and vexatious litigants     from    filing   pleadings    without    first   meeting     pre-filing

restrictions.” Stewart v. Fleet Financial, 229 F.3d 1154, 2000 WL 1176881 (6th Cir.,

August 10, 2000) (citing Feathers v. Chevron U.S.A., 141 F.3d 264, 269 (6th

Cir.1998); Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir.1987). The Feathers court

recognized there is “nothing unusual about imposing prefiling restrictions in matters with

a history of repetitive or vexatious litigation.” Feathers at 269. The Sixth Circuit Court

agreed with the Ninth Circuit that “[t]he general pattern of litigation in a particular case

may be vexatious enough to warrant an injunction in anticipation of future attempts to


3Addingto Plaintiff’s venue woes, claims against the United States not sounding in tort and seeking
damages exceeding $10,000 fall within the exclusive province of the U.S. Court of Federal Claims.

                                                9
relitigate old claims.” Id., citing Wood v. Santa Barbara Chamber of Commerce, Inc., 705

F.2d 1515, 1524 (9th Cir.1983). Without doubt, a litigant who files a case without merit

wastes the resources of the court and the named defendants. See e.g., Martin v. District

of Columbia Court of Appeals, 506 U.S. 1, 3, 113 S.Ct. 397, 121 L.Ed.2d 305

(1992) (noting that every frivolous paper filed causes some drain on the court's limited

resources); Support Systems Int'l, Inc. v. Mack, 45 F.3d 185 (7th Cir.1995) (noting that

litigants who repeatedly file frivolous papers clog court proceedings and burden judges

and their staff to the detriment of parties having meritorious claims).

       At      this   juncture,   Plaintiff's   actions   rise   to   the   level   of   prolific

and vexatious litigation. See Feathers at 269 (issuing an injunction to “stanch the ongoing

flow of meritless and repetitive” cases). Merely “kicking the can” by transferring venue or

issuing a warning clearly would be of no benefit to Plaintiff, to this Court, or to any other

federal court to which Plaintiff’s case might be transferred. Therefore, the undersigned

recommends classifying Plaintiff as a harassing and vexations litigator in this Court, and

imposing pre-filing restrictions relating to venue before this Court will accept any

additional complaints from Plaintiff. See Marbly v. Wheatley, 87 Fed. Appx. 535 (6th

Cir.2004) (mandating that pro se plaintiff first seek leave of court prior to filing a

lawsuit); Stewart v. Fleet Financial, 229 F.3d 1154 (6th Cir.2000) (requiring harassing

and vexatious pro se litigator to file $25,000 bond prior to filing suit is not an abuse of

discretion).

       In terms of the level of pre-filing restrictions to be imposed, the undersigned notes

that requiring court review of any proposed future filings by Plaintiff would likely result in

a further waste of scarce judicial resources. See Moore v. Hillman, 2006 WL 1313880, *5



                                                 10
(W.D .Mich. May 12, 2006) (citing Sassower v. American Bar Assn., 33 F.3d 733, 736

(7th Cir.1994)). Plaintiff has demonstrated no ability to curtail his litigation practices

nationwide, much less in this Court.

       With respect to the unique category of abusive litigators into which Plaintiff falls,

courts have struggled to find an appropriate remedy that does not expend additional

resources      in     the     course    of   judicial    gatekeeping.     Thus,    courts   have

restricted pro se litigants from filing further pro se actions without a certification from the

Court or an attorney that the claims asserted are not frivolous and that the suit is not

brought for any improper purpose. See Ortman v. Thomas, 99 F.3d 807, 811 (6th

Cir.1992); Sawchyn           v.    Parma     Municipal      Court,114      F.3d     1188    (6th

Cir.1997) (unpublished), 1997 WL 321112, *1; May v. Guckenberger, 2001 WL 1842462,

*6 (S.D. Ohio 2001). The Court finds that a similar sanction relating to venue is

appropriate in this case to deter Plaintiff from filing future vexatious and frivolous motions

and lawsuits in this Court. See also Bradford Co. v. Afco Manufacturing, et al., Case No.

1:04–cv–449–SSB (Doc. 164, Order of August 5, 2008, imposing sanction upon Jonathan

Lee Riches).

       III. Conclusion and Recommendations

       Accordingly, for these reasons, IT IS RECOMMENDED AS FOLLOWS:

       1. Plaintiff's       complaint   should   be DISMISSED pursuant         to 28   U.S.C.   §

            1915(e)(2)(B);

       2. Plaintiff     Ronald      Satish   Emrit      should   be     declared   a   harassing

            and vexatious litigator, and therefore be ENJOINED AND PROHIBITED from

            filing any additional complaints in the Southern District of Ohio which have not



                                                 11
   first been certified to have been filed in the correct venue by an attorney in

   good standing in this Court or the jurisdiction in which he or she is admitted, or

   alternatively, which are accompanied by payment of the full filing fee;

3. The Clerk of Court should be specifically DIRECTED not to accept any such

   pleadings from the identified Plaintiff herein, absent compliance with the above

   restrictions, and should be instructed to dispose of such documents

   accordingly;

4. That pursuant to 28 U.S.C. § 1915(a)(3), the Court certify that an appeal of any

   Order adopting this Report and Recommendation would not be taken in good

   faith, and therefore, deny Plaintiff leave to appeal in forma pauperis.

   See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.1997).




                                                  s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                     12
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


RONALD SATISH EMRIT,
                                                               Case No. 1:19-cv-18
       Plaintiff,
                                                               Barrett, J.
       v.                                                      Bowman, M.J.

PRESIDENT TRUMP, et al.,

       Defendant.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            13
